HARRIS, J.A.D.,
dissenting.
I. Preamble
To address pressing issues relating to its ability to balance the state budget, our Legislature in 2010 ordered defendant Commissioner of Human Services — steward for the poor — to cut costs. As a means to that end, the Commissioner and her Director of Medical Assistance and Health Services terminated long-provided, state-funded health insurance benefits for thousands of impoverished aliens who have a lawful right to be in this country, while leaving intact such benefits to similarly situated citizens. Unlike my colleagues in the majority, I cannot reconcile that action with principles of equality under the law guaranteed by the Fourteenth Amendment to the United States Constitution and Article I, paragraph 1 of the New Jersey Constitution. Accordingly, I dissent.
II. Introduction
To resolve whether this state action is valid, a full analysis of the formidable issues left (properly) unresolved by our denial of an interlocutory injunction in Guaman v. Velez, 421 N.J.Super. 239, 248, 23 A.3d 451 (App.Div.2011) (Guaman I) is necessary. Familiarity with that opinion is assumed.
The primary concern is whether the New Jersey Department of Human Services’s 2010 (and subsequent) termination of plaintiffs’ enrollment in NJ FamilyCare — a state-subsidized low cost or no cost health insurance program — passes muster under the equal protection provisions of the federal and state constitutions.
For purposes of Fourteenth Amendment jurisprudence, a two-step process must be followed. The reckoning first requires a determination of whether a strict scrutiny or a rational basis *250review is to be applied to our state’s mime of Congress’s five-year residency classification to decline critical health care benefits to noncitizen immigrants lawfudly residing in the United States. Then, after the federal standard of review is determined, defendants’ regulatory scheme is justly analyzed.
Once this Fourteenth Amendment analysis is complete, the effect of our state’s constitutional guarantee of equal protection is considered. While closely congruent with the federal promise, Article I, paragraph 1 of the New Jersey Constitution is, nevertheless, recognizably more protective of ensuring equal rights for equally-situated persons.
The panel in Guarnan I concluded that, for purposes of a preliminary injunction, “plaintiffs are not likely to succeed on their equal protection claims under the United States Constitution,” and likewise, “under the more flexible standard of review applied to plaintiffs’ state constitutional claims, they are unlikely to succeed on the merits of their complaint.” Id. at 267-68, 23 A.3d 451. Accordingly, the panel denied plaintiffs’ request for an interim injunction barring the implementation of the proposed regulations.
The basis for that panel’s conclusions was that “[t]he adoption of the federal five-year eligibility bar in the state program ... mirrors federal objectives, corresponds to an identifiable congressional policy, and ‘operatefs] harmoniously’ within the federal program.” Id. at 266, 23 A.3d 451 (first alteration in original) (citation omitted). Although I share some of those and the majority’s views, I am unable to agree that such attributes immunize the state action from the commands of either the federal or state equal protection guaranties. Consequently, I conclude that the regulatory (and underlying legislative) contrivance is unconstitutional, and I would remand the matter to the Law Division to fashion appropriate remedies.
III. Background
This is a putative class action that seeks a declaratory judgment and equitable remedies — primarily injunctive relief — pursuant to *25142 U.S.C.A. § 1983; the Fourteenth Amendment to the United States Constitution; and Article I, paragraph 1 of the New Jersey Constitution.1 Plaintiffs, purporting to represent a class of approximately 12,000 lawful noncitizen New Jersey residents, claim that defendants’ Medicaid Communication 10-01 and N.J.A.C. 10:78—3.2(b)(1), which authorized termination of their enrollment in NJ FamilyCare, invidiously discriminate on the basis of alien-age.
The genesis of the present controversy is traceable to the passage of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (the Personal Responsibility Act), Pub.L. No. 104-193, 110 Stat. 2105 (codified as amended in scattered sections of 8 and 42 U.S.C.A.), which expressed national policies regarding the linkage between welfare and immigration. The Personal Responsibility Act dramatically altered alien-eligibility requirements for federal public benefits and for state and local public benefits, including access to medical benefits. See A.B. v. Div. of Med. Assistance & Health Servs., 407 N.J.Super. 330, 343, 971 A.2d 403 (App.Div.), certif. denied, 200 N.J. 210, 976 A.2d 386 (2009).
Among the motives for enacting the Personal Responsibility Act was to restrict the availability of public benefits so that they “not constitute an incentive for immigration to the United States.” 8 U.S.C.A. § 1601(2)(B).2 Another statutory goal was to facilitate immigrant self-reliance so that “aliens within the Nation’s borders *252not depend on public resources to meet their needs, but rather rely on their own capabilities and the resources of their families, their sponsors, and private organizations.” 8 U.S.C.A. § 1601(2)(A).
One mechanism employed to further these and the other goals of Congress was to foster a novel dual system of public assistance. The Personal Responsibility Act classifies aliens into two general categories: “qualified aliens” and “non-qualified aliens.” 8 U.S.C.A. § 1641. Qualified aliens include aliens lawfully admitted for permanent residence, asylees, refugees, aliens paroled into the United States for at least one year, aliens whose deportation is being withheld, aliens who have been granted conditional entry, certain Cuban and Haitian entrants, and certain victims of battery or extreme cruelty by a spouse or other family member. 8 U.S.C.A. § 1641(b)-(c). All other aliens are deemed non-qualified aliens.
Qualified status is essentially a prerequisite for federal benefits: non-qualified aliens are, with some exceptions not relevant here, ineligible for federal benefits. 8 U.S.C.A. § 1611(a) and (b). Generally, only qualified aliens who have maintained their qualified status for five or more years are eligible for federal benefits:
Notwithstanding any other provision of law and except as provided in subsections (b), (e), and (d), an alien who is a qualified alien (as defined in section 431 [8 U.S.C.A. § 1641]) and who enters the United States on or after the date of the enactment of this Act [enacted August 22, 1996] is not eligible for any Federal means-tested public benefit for a period of 5 years beginning on the date of the alien’s entry into the United States with a status within the meaning of the term “qualified alien.”
[8 U.S.C.A. § 1613(a).]
While shutting the door to federal programs, Congress nevertheless permits individual states to decide whether qualified aliens would or would not receive various forms of state-subsidized public assistance. Thus, each state is permitted to invoke its discretionary right to provide state-funded health benefits to qualified aliens regardless of their durational presence in the country. 8 U.S.C.A. § 1622(a). In so doing, the state is granted the putative benefit of the following congressional declaration:
*253With respect to the Stale authority to make determinations concerning the eligibility of qualified aliens for public benefits .., a State that chooses to follow the Federal classification in determining the eligibility of such aliens for public assistance shall be considered to have chosen the least restrictive means available for achieving the compelling governmental interest of assuring that aliens be self-reliant in accordance with national immigration policy.
[8 U.S.C.A. § 1601(7).]
New Jersey, along with many other states, elected to provide all lawful aliens with some state-funded benefits without regard to how long such persons resided in the United States, while imposing durational prerequisites on other forms of public assistance. We described our state’s relevant post-Personal Responsibility Act history as the following:
Our legislature thereafter amended the statutory definition of “ ‘[q]ualified applicant’ ” to mean “a person who is a resident of this State, and either a citizen of the United States or an eligible alien[.]” N.J.S.A. 30:4D-3(i). An “ ‘[eligible alien’” was defined, in part, as “a lawful permanent resident” who entered the United States prior to August 22, 1996, or if entry occurred after August 22, 1996, “who entered the United States at least five years ago.” N.J.S.A. 30:4D-3(q).
In 2005, the Legislature adopted The Family Health Care Coverage Act (FHCCA), N.J.S.A. 30:4J-8 to -19, which re-established, reformed, and expanded a prior program to provide subsidized health insurance coverage to qualifying children, pregnant women, and low-income parents, guardians, and individuals, “within the limits of funds appropriated or otherwise made available for the program.” N.J.S.A. 30:4J-12(a) (emphasis added). The new FamilyCare program was intended to address the “most serious health problem” facing state residents, namely, the “lack of access to affordable health care coverage,” which forced “families to go without needed preventive and other nonemergency care until serious illness require[d] expensive hospital care.” N.J.S.A. 30:4J-9(a). The program, which was re-opened to parents and other low-income adults, was designed, in part, to reduce State appropriations for charity care.
The FHCCA defined a “ ‘Lqjualified applicant’ ” as a low income child, parent or caretaker, or single adult or couple without children, who had no health insurance, was ineligible for Medicaid, was a resident of the state, and was “a citizen of the United States, or ha[d] been lawfully admitted for permanent residence into and remain[ed] lawfully present in the United States[.]” N.J.S.A. 30:4J-U. Thus, in contrast to other state Medicaid programs, the Legislature elected to offer FamilyCare benefits to qualified aliens otherwise ineligible for federal Medicaid because of the five-year bar. DHS readopted the prior FamilyCare regulations, N.J.A.C. 10:78-1.1 to -11.5, and, in accordance with the statutory scheme, all otherwise-qualified aliens lawfully admitted for permanent residence were eligible to participate in the program regardless of the date of entry into the country or length of residency. N.J.A.C. 10:78-3.2(a) (amended 2010); 38 N.J.R. 2606 (June 19, 2006); 38 N.J.R. 4225 (October 2, 2006).
*254Eligibility for FamilyCare was expanded by the Legislature in 2008 when it enacted the “New Jersey Health Care Reform Act,” N.J.S.A. 26:15-1 to -2, which, in part, expanded eligibility to parents with incomes from 133% to 200% of the federal poverty level, and mandated that all children in the state have health care coverage either through private or public programs. N.J.S.A. 26:15-l(g). The Legislature did not amend the broad definition of a “qualified applicant” contained in the FHCCA.
[Guaman I, supra, 421 N.J.Super. at 250-51, 23 A.3d 451 (alterations in original) (footnote omitted).]
Thus, New Jersey afforded its needy population — including all such citizens and all such lawful noncitizen immigrants — with low or no cost health care coverage for many years. See N.J.S.A. 30:4J-9. As far as the record reveals, notwithstanding the Department of Human Services’s internal nomenclature of “legal restricted aliens” as “Special Program Code 40,” NJ FamilyCare has been operated in a homogeneous fashion in accordance with its legislative plan.3 See N.J.S.A. 30:4J-11 (defining “qualified applicants” for N.J FamilyCare as both citizens and lawful noncitizen immigrants).
Unfortunately, a time came when the state’s health insurance safety net for impoverished lawful noncitizens was curtailed. Triggered mainly by 2008’s recessionary tsunami, our Legislature embarked upon a strategy of belt-tightening measures that continues until this day, and which sacrificed the health care benefits of lawful aliens receiving NJ FamilyCare in the name of fiscal accountability.
The Legislature’s first reaction to the unprecedented economic downturn was its June 2009 adoption of the 2010 Appropriations Act, L. 2009, c. 68. Among its defensive provisions, the 2010 Appropriations Act provided that
the Commissioner of Human Services shall adopt immediately ... such regulations as the commissioner deems necessary to ensure that monies expended for the NJ *255FamilyCare program do not exceed the amount hereinabove appropriated. Such regulation may change or adjust the financial and non-financial eligibility requirements for some or all of the applicants or beneficiaries in the program, the benefits provided, cost-sharing amounts, or may suspend in whole or in part the processing of applications for any or all categories of individuals covered by the program.
[2010 Appropriations Act, L. 2009, c. 68 at 108.]
An identical provision was incorporated in the 2011 Appropriations Act, L. 2010, c. 35 at 111, adopted on June 29, 2010, the same day-plaintiffs filed their initial complaint.
Neither of the Appropriations Acts expressly ordered the Commissioner of Human Services to target any particular group, much less lawful noncitizen immigrants, as a means to achieve a leaner budget. However, after this litigation was initiated, the Legislature’s 2012 and 2013 Appropriations Acts expressly ordered the adoption of alienage-based durational restrictions. See L. 2011, c. 85 at 111 and L. 2012, c. 18 at 99.4
As already noted, plaintiffs take issue with the implementation of the mandates contained in the 2010 and subsequent Appropriation Acts. There is no dispute that the adoption of Medicaid Communication 10-01 and N.J.A.C. 10:78-3.2(b)(1), which negatively impacted (and continues to impact) plaintiffs, was intended to place, in part, the burden of budget balancing on the backs of newcomer noncitizen immigrants. Thus, in order to subsidize (and perhaps save) public benefits for citizens and longer-term— i.e., greater than five years — United States-resident aliens, the durational alienage paradigm of the Personal Responsibility Act was imported jot-for-jot to New Jersey.
*256IV. Contentions of the Parties
Plaintiffs and amici contend that the termination of NJ Family-Care benefits based solely upon the length that a legal immigrant has resided in the United States is a species of unlawful discrimination, barred by the equal protection provisions of the federal and state constitutions. Defendants counter by asserting that New Jersey merely adopted the federal durational language of the Personal Responsibility Act and is entitled to its imprimatur. Each side spins the constitutional jurisprudence to its best advantage, with plaintiffs and amici asserting that our standard of review for the federal claim must apply strict scrutiny (sometimes touted as being “ ‘strict’ in theory but usually ‘fatal’ in fact,” see, e.g., Bernal v. Fainter, 467 U.S. 216, 219 n. 6, 104 S.Ct. 2312, 2315 n. 6, 81 L.Ed.2d 175, 180 n. 6 (1984)). Defendants, on the other hand, claim that the state actions are to be measured by the more indulgent rational basis analysis.
Additionally, each party trumpets one particular case to principally advance its position. Plaintiffs and amici rely upon the Massachusetts Supreme Judicial Court’s related opinions in Finch v. Commonwealth Health Insurance Connector Authority, 459 Mass. 655, 946 N.E.2d 1262 (2011) (Finch I) (holding that a legislative appropriation denying state subsidies for the purchase of health care to lawfully-residing noncitizen immigrants who were ineligible for federal benefits under the Personal Responsibility Act is to be tested by strict scrutiny) and Finch v. Commonwealth Health Insurance Connector Authority, 461 Mass. 232, 959 N.E.2d 970 (2012) (Finch II) (finding that the challenged statute, in fact, failed strict scrutiny and was unconstitutional under the Massachusetts Constitution).
Defendants stress the similarity of the facts and issues in the present appeal with those found in the Tenth Circuit’s Soskin v. Reinertson, 353 F.3d 1242 (10th Cir.2004) (applying a rational basis standard in reviewing equal protection challenges to a Colorado state law that repealed optional jointly-funded Medicaid coverage to otherwise legal aliens).
*257The panel in Guaman I rejected Finch Fs application of strict scrutiny to the problem at hand, concluding that “[g]iven the Federal goals explicitly stated in [the Personal Responsibility Act], and the complicated nature of the funding for the [NJ] FamilyCare program that implicates Federal and State resources, we find the court’s reasoning in Soskin to be compelling.” Guaman I, supra, 421 N.J.Super. at 266, 23 A.3d 451 (citation omitted). My review leaves me with the opposite conclusion about Soskin’s reasoning, and instead I find the analyses of Finch I and Finch II more persuasive.
V. Analysis
A First Principles
Fundamental tenets of deference start every judicial analysis of the acts of other branches of government. The legislative department is accorded the following:
As a threshold matter, we note that “every possible presumption favors the validity of an act of the Legislature.” N.J. Sports & Exposition Auth. v. McCrane, 61 N.J. 1, 8 [292 A.2d 545], appeal dismissed sub nom., Borough of E. Rutherford v. N.J. Sports & Exposition Auth., 409 U.S. 943, 93 S.Ct. 270, 34 L.Ed.2d 215 (1972). In light of the co-equal but distinct responsibilities of the judicial and legislative branches of government, “we will not declare void legislation unless its repugnancy to the Constitution is clear beyond a reasonable doubt.” In re P.L. 2001, Chapter 362, 186 N.J. 368, 392 [895 A.2d 1128] (2006) (internal citations omitted).
[In re T.J.S., 419 N.J.Super. 46, 56, 16 A.3d 386 (App.Div.2011), aff'd, 212 N.J. 334, 54 A.3d 263 (2012).]
A similar principle applies when the judiciary reviews acts of the executive department:
“Courts have only a limited role to play in reviewing the actions of other branches of government. In light of the executive function of administrative agencies, judicial capacity to review administrative actions is severely limited.” In re Musick, Dep’t of Corrections, 143 N.J. 206, 216 [670 A.2d 11] (1996).
[Matturri v. Bd. of Trs. of Judicial Ret. Sys., 173 N.J. 368, 381, 802 A.2d 496 (2002).]
Nevertheless, because this appeal deals with discrimination against a protected class — legal aliens — these rules are substantially modulated by a more searching review of the purported justification for unequal treatment. Planned Parenthood of Cent. N.J. v. Farmer, 165 N.J. 609, 619-20, 762 A.2d 620 (2000). *258“ ‘[W]here an important personal right is affected by government action, [our] Court often requires the public authority to demonstrate a greater “public need” than is traditionally required in construing the federal constitution.’ ” Right to Choose v. Byrne, 91 N.J. 287, 309, 450 A.2d 925 (1982) (quoting Taxpayers Ass’n of Weymouth Twp. v. Weymouth Twp., 80 N.J. 6, 43, 364 A.2d 1016 (1976)).

B. The Fourteenth Amendment to the United States Constitution


1. The Equal Protection Clause

The Equal Protection Clause of the Fourteenth Amendment provides, “[n]o State shall ... deny to any person within its jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1. The United States Supreme Court has interpreted the word “person” within the Equal Protection Clause to include lawfully admitted resident aliens and citizens of the United States. Graham v. Richardson, 403 U.S. 365, 371, 91 S.Ct. 1848, 1851, 29 L.Ed.2d 534, 541 (1971). Thus, both noncitizens and citizens are entitled to “equal protection of the laws of the State in which they reside.” Ibid. The Equal Protection Clause also requires that similarly situated individuals be treated alike by the laws of a state. City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439, 105 S.Ct. 3249, 3254, 87 L.Ed.2d 313, 320 (1985).

2. Methodology

In evaluating whether a plaintiff has presented a viable federal equal protection claim, a court must determine what level of scrutiny applies to the government action at issue. See City of Cleburne, supra, 473 U.S. at 439-40, 105 S.Ct. at 3254, 87 L.Ed.2d at 320 (“the courts have themselves devised standards for determining the validity of state legislation or other official action that is challenged as denying equal protection”). “The starting point for any equal protection analysis is to determine the standard of review, or level of scrutiny, that should be applied to the challenged classification.” In re Contest of Nov. 8, 2011 Gen. Election *259of Office of N.J. Gen. Assembly, 210 N.J. 29, 48, 40 A.3d 684 (2012) (citing Nordlinger v. Hahn, 505 U.S. 1, 10, 112 S.Ct. 2326, 2331, 120 L.Ed.2d 1, 12 (1992)).

3. Alienage Discrimination and Control of Immigration

State discrimination against aliens is typically subject to strict judicial scrutiny. See Graham, supra, 403 U.S. at 372, 91 S.Ct. at 1852, 29 L.Ed.2d at 542 (“Aliens as a class are a prime example of a ‘discrete and insular’ minority (see United States v. Carolene Prods. Co., 304 U.S. 144, 152-153 n. 4 [58 S.Ct. 778, 783-84 n. 4, 82 L.Ed. 1234, 1241-42 n. 4] (1938)) for whom such heightened judicial solicitude is appropriate.”). “[T]he power of a state to apply its laws exclusively to its alien inhabitants as a class is confined within narrow limits.” Graham, supra, 403 U.S. at 372, 91 S.Ct. at 1852, 29 L.Ed.2d at 542 (internal quotation marks omitted).5
On the other hand, federal discrimination against aliens is subject to only a rational basis review. See Mathews v. Diaz, 426 U.S. 67, 81-82, 96 S.Ct. 1883, 1892, 48 L.Ed.2d 478, 491 (1976) (footnote omitted) (“The reasons that preclude judicial review of political questions also dictate a narrow standard of review of decisions made by the Congress or the President in the area of *260immigration and naturalization.”). The primacy of federal control over immigration issues was recently reaffirmed in Arizona v. United States, — U.S. -, -, 132 S.Ct. 2492, 2498, 183 L.Ed.2d 351, 366 (2012):
The Government of the United States has broad, undoubted power over the subject of immigration and the status of aliens. This authority rests, in part, on the National Government’s constitutional power to “establish an uniform Rule of Naturalization,” U.S. Const., Art. I, § 8, cl. 4, and its inherent power as sovereign to control and conduct relations with foreign nations.
The federal power to determine immigration policy is well settled. Immigration policy can affect trade, investment, tourism, and diplomatic relations for the entire Nation, as well as the perceptions and expectations of aliens in this country who seek the full protection of its laws. Perceived mistreatment of aliens in the United States may lead to harmful reciprocal treatment of American citizens abroad. [ (Citations omitted).]
In light of Congress’s overarching authority regarding immigration management, state discrimination may become subject to a rational basis review only when a state’s action implements a uniform federal rule — the uniform-rule doctrine — that discriminates on the basis of alienage:
With respect to the actions of the Federal Government, alienage classifications may be intimately related to the conduct of foreign policy, to the federal prerogative to control access to the United States, and to the plenary federal power to determine who has sufficiently manifested his allegiance to become a citizen of the Nation. No State may independently exercise a like power. But if the Federal Government has by uniform rule prescribed what it believes to be appropriate standards for the treatment of an alien subclass, the States may, of course, follow the federal direction.
[Plyler v. Doe, 457 U.S. 202, 219 n. 19, 102 S.Ct. 2382, 2396 n. 19, 72 L.Ed.2d 786, 800-01 n. 19 (1982).]

4. The Uniform-Rule Doctrine

Guaman I found Soskin’s majority analysis of the uniform-rule doctrine persuasive, and its reasoning “that the appropriate standard of review lies somewhere between Graham and Mathews, to be compelling.” Guaman I, supra, 421 N.J.Super. at 266, 23 A.3d 451. Presumably, the panel’s “somewhere between” language envisioned that intermediate review, see e.g., McCann v. Clerk of Jersey City, 167 N.J. 311, 325, 771 A.2d 1123 (2001) (noting that intermediate scrutiny applies “when an act involves a semi-suspect *261class”), was the appropriate standard of review. However, Guaman I did not further explicate the issue because its limited task was to assess whether plaintiffs satisfied, by clear and convincing evidence, the reasonable-probability-of-suceess-on-the-merits prong of Crowe v. De Gioia, 90 N.J. 126, 447 A.2d 173 (1982), and its progeny. Guaman I, supra, 421 N.J.Super. at 247-48, 23 A.3d 451.
Because I can find neither decisional law nor other authority to invoke an intermediate scrutiny standard of review relating to alienage classifications, I part company with the Guaman I panel. Furthermore, I am unable to subscribe to the Soskin majority’s needlessly complex analysis of the uniform-rule doctrine because its labyrinthine logic is, at best, a strained reading of the Personal Responsibility Act. Constitutional analysis is better served by applying Occam’s razor to the mission: that the simplest of competing explanations is preferred to the more complex.
Soskin arose when Colorado decided to withdraw Medicaid-like benefits from all aliens not statutorily entitled by the Personal Responsibility Act to receive them. Soskin, supra, 353 F.3d at 1246. After the federal statute’s enactment in 1997, Colorado continued to provide uniform coverage to all of its residents— citizens and lawful noncitizens alike — despite Congress’s ruling that only certain aliens were entitled to receive benefits. In 2003, however, “[f]aced with an enormous budget shortfall, [Colorado] looked to its Medicaid program for savings.” Ibid. Acting in what it believed was authorized by the Personal Responsibility Act, Colorado’s legislature removed the optional Medicaid coverage it had been providing to lawful noncitizens.
Notwithstanding Graham’s clear statement that “Congress does not have the power to authorize the individual States to violate the Equal Protection Clause,” Graham, supra, 403 U.S. at 382, 91 S.Ct. at 1857, 29 L.Ed.2d at 548, the Soskin majority posited that “the issue is more nuanced than the quoted proposition indicates.” Soskin, supra, 353 F.3d at 1254. It further explained that the quoted sentence from Graham: “is almost tautological,” which *262comment is both wholly unilluminating and totally indifferent to the plain commandment of Graham. Ibid. Relying solely on the principle that “courts must be deferential” to national immigration policy, id. at 1255, Soskin declared:
What Congress has done in the [Personal Responsibility Act] is, in essence, create two welfare programs, one for citizens and one for aliens. Within the aliens-only program, states have the option of including more or fewer aliens. The decision to have separate programs for aliens and citizens is a Congressional choice, subject only to rational-basis review. A state’s exercise of the option to include fewer aliens in its aliens-only program, then, should not be treated as discrimination against aliens as compared to citizens. That aspect of the discrimination is Congress’s doing — by creating one program for citizens and a separate one for aliens. Rather, what the state is doing is discriminating within the aliens-only program against one class of aliens as compared to other classes of aliens. [Id. at 1255-56.]
I disagree with this analysis of Congressional intent because it is an invention made up out of whole cloth, and relies, in part, upon the wholly inapposite case of Doe v. Commissioner of Transitional Assistance, 437 Mass. 521, 773 N.E.2d 404 (2002), which concerned residency classifications, not alienage. Id. at 414.
Soskin also repudiated the convincing opinion of the New York Court of Appeals in Aliessa v. Novello, 96 N.Y.2d 418, 730 N.Y.S.2d 1, 754 N.E.2d 1085 (2001), which involved a funetionally-equivalent law to Colorado’s statute. Aliessa held that the Personal Responsibility Act was not an example of a law subject to the uniform-rule doctrine because
in administering their own programs, the States are free to discriminate in either direction — producing not uniformity, but potentially wide variation based on localized or idiosyncratic concepts of largesse, economics and politics. Considering that Congress has conferred upon the States such broad discretionary power to grant or deny aliens State Medicaid, we are unable to conclude that [the Personal Responsibility Act] reflects a uniform national policy. If the rule were uniform, each State would carry out the same policy under the mandate of Congress — the only body with authority to set immigration policy.
[Id. 730 N.Y.S.2d 1, 754 N.E.2d at 1098.]
I agree with these observations.
It is both analytically satisfying and more logical to recognize that the Personal Responsibility Act was not intended to create a uniform strategy of chaos. Instead, the congressional rule allow*263ing the exercise of state-by-state discretion created, not a mosaic blend of a well-planned and executed uniform policy, but a crazy quilt of state immigration approaches. The discretion reposed in fifty state legislatures, born of political compromise, belies uniformity. A national ship of state cannot sail a straight line if each laboring oar decides for itself whether to sit idle, pull in tandem with Congress, or row backwards. Uniformity is provided by lip service, nothing else.
Against this backdrop of asynchrony, it is apparent that federal lawmakers were expressly aware that they were not creating a Plyler-like uniform rule of immigration policy, and consequently a rational basis review would not be available to discriminating states. This is evident from Congress’s attempt to insert a strict scrutiny antidote under 8 U.S.C.A. § 1601(7):
With respect to the State authority to make determinations concerning the eligibility of qualified aliens for public benefits ..., a State that chooses to follow the Federal classification in determining the eligibility of such aliens for public assistance shall be considered to have chosen the least restrictive means available for achieving the compelling governmental interest of assuring that aliens be self-reliant in accordance with national immigration policy.
[ (Emphasis added).]
It is no coincidence that the highlighted phrase incorporates language purporting to satisfy strict judicial scrutiny. Aside from whether the legislative branch can force-feed a constitutional solution to a federal or state court, 8 U.S.C.A, § 1601(7) plainly evinces congressional recognition that the uniform-rule doctrine was never expected to hold sway. Why else would this safe harbor provision be inserted except to attempt to satisfy the anticipated heightened standard of strict scrutiny?
Thus, I remain unpersuaded by the Soskin majority on the issue of the uniform-rule doctrine and the ultimate standard of review. Instead, the direct approaches of the New York Court of Appeals in Aliessa, and the Massachusetts Supreme Judicial Court’s analysis in Finch I, which are simpler and more convincing than *264Soskin’s arcane approach,6,7 should be the touchstones for analysis.
The facts that undergird Finch I are analogous, but not identical, to the present appeal. Massachusetts requires all state residents over the age of eighteen to obtain health insurance as long as it is affordable. To further this requirement, the legislature created a premium assistance program, known locally as Commonwealth Care, to ensure that health care is accessible to low income residents of the state. While both state and federal funding support payment of the premium remainders of enrollees, the federal government does not provide funding for lawfully residing aliens. Despite the federal funding restrictions, such aliens had been eligible to receive premium assistance, but at a substantial cost to the public, as state funding completely covered their premium remainders. In 2009, the Massachusetts legislature passed an appropriations bill that altered the eligibility provisions by adopting the federal eligibility standards set forth in the Personal Responsibility Act, thereby eliminating premium assistance for needy lawfully residing noncitizens, but continuing such assistance for needy citizens.
In addressing the uniform-rule doctrine, the court held the following:
[The Personal Responsibility Act] permits the States to adopt some, all, or none of the eligibility requirements established in [The Personal Responsibility Act] as long as no benefits are paid for from the Federal fisc. The statute expresses a preference for “[s]elf-sufficieney” but does not suggest a congressional preference that benefits not be provided to qualified aliens. Indeed, the statute does not even *265express such a preference regarding aliens who, unlike members of the plaintiff class, are “not lawfully present in the United States.”
[The Personal Responsibility Act] states that aliens “not lawfully present” are prohibited from receiving public benefits (State or Federal) but provides, in the same section, that States may through “affirmative[ ] provision]” restore to such aliens any benefits lost as a result of [The Personal Responsibility Act! Even regarding aliens “not lawfully present,” therefore, Congress’s sole interest is in the source of funds for the benefits and not in the provision or denial of the benefits themselves.
Indeed, far from considering [the Personal Responsibility Act] to be a mandate to the States, in the statute’s “statements of national policy” Congress seeks to tip the scales of equal protection analysis where “a State ... chooses to follow the Federal classification in determining the eligibility of [federally ineligible] aliens for public assistance” (emphasis added). [The Personal Responsibility Act], therefore, does not require that States apply Federal eligibility requirements but instead merely declares that Federal policy will not be thwarted if States decide to discriminate against qualified aliens.
In the context of Commonwealth Care, [the Personal Responsibility Act] is thus a statement by Congress that the Federal government will be subsidizing the State’s provision of benefits to some residents (citizens and eligible aliens) but not to others (federally ineligible aliens). This is a financial impediment to State action but not a mandate under the supremacy clause that might require the application of rational basis review. Where the State is left with a range of options including discriminatory and nondiscriminatory policies, its selection amongst those options must be reviewed under the standards applicable to the State and not those applicable to Congress.
[Finch I, supra, 946 N.E.2d at 1276-77 & n. 18 (citations omitted).]
Therefore, the court concluded that the local decision to adopt the time-sensitive eligibility criterion of the Personal Responsibility Act must be reviewed under the standard of review applicable to Massachusetts, and not Congress. Recognizing Massachusetts’s well-established equal protection jurisprudence, the court held that a strict scrutiny standard of review should be used to determine the constitutionality of Commonwealth Care’s alienage-based classification. Id. at 1277.
Even if it were true that “[determining whether or not [the Personal Responsibility Act] provides a ‘uniform rule’ is an elusive, and ultimately unsatisfying, exercise,” Guaman I, supra, 421 N.J.Super. at 263, 23 A.3d 451 Finch I's transparent explication of the uniform-rule doctrine — resulting in the application of Gra*266ham’s strict scrutiny analysis — is convincing. It is not enough for the Equal Protection Clause’s purposes that New Jersey’s enactment of the five-year eligibility bar in NJ FamilyCare merely “mirrors federal objectives, corresponds to an identifiable congressional policy, and ‘operate[s] harmoniously’ within the federal program.” Guaman I, supra, 421 N.J.Super. at 266, 23 A.3d 451 (alteration in original). Because that federal program does not itself operate as a uniform solution to an immigration-related problem, the fact that New Jersey seeks shelter under its auspices for a discriminatory regulatory scheme enacted more than a decade after the Personal Responsibility Act’s adoption does not insulate such state action from strict scrutiny. See Aliessa, supra, 730 N.Y.S.2d 1, 754 N.E.2d at 1098 (noting that states “are free to discriminate in either direction — producing not uniformity, but potentially wide variation based on localized or idiosyncratic concepts of largesse, economics and politics”).

5. Strict Judicial Scrutiny

Here, the actual merits analysis that was not required to be performed in Guaman I is conducted. Plaintiffs argue that Medicaid Communication 10-01 and N.J.A.C. 10:78-3.2(b)(1) fail strict judicial scrutiny under the Equal Protection Clause because the alienage-based classification chosen to treat the State’s fiscal infirmity is not suitably tailored to serve a compelling state interest. See City of Cleburne, supra, 473 U.S. at 440, 105 S.Ct. at 3254, 87 L.Ed.2d at 320 (noting that classifications such as race, alienage, or national origin are “so seldom relevant to the achievement of any legitimate state interest that laws grounded in such considerations are deemed to reflect prejudice and antipathy — a view that those in the burdened class are not as worthy or deserving as others”).
Without conceding that strict scrutiny applies, defendants argue that “the need to conserve state fiscal resources and the need to assure that state expenditures do not exceed appropriations” are reasons to validate the state discrimination. Defendants trumpet the need for a constitutionally balanced budget, N.J. Const. art. *267VIII, § 2, It 2, and note that N.J.S.A. 30:4J-12(e) commands (in essence) that NJ FamilyCare be made available only within the “constraints of fiscal responsibility and within the limits of available funding in any year.” Defendants have not explained, however, why their reduction in the ranks of NJ FamilyCare was visited only upon noncitizen immigrants, leaving equally-positioned citizens untouched. If the effects of the post-2009 recession require shared sacrifices, the State has failed to prove why needy citizens should continue to receive their full NJ FamilyCare benefits, while needy lawful noncitizens receive nothing.8
Among the many teachings of Graham is the following: “a State’s desire to preserve limited welfare benefits for its own citizens is inadequate to justify [the state’s discriminatory actions].” Graham, supra, 403 U.S. at 374, 91 S.Ct. at 1853, 29 L.Ed.2d at 543. The Supreme Court noted that legal aliens are in many ways indistinguishable from citizens, and then provided a few examples:
[T]he justification of limiting expenses is particularly inappropriate and unreasonable when the discriminated class consists of aliens. Aliens like citizens pay taxes and may be called into the armed forces.... There can be no “special public interest” in tax revenues to which aliens have contributed on an equal basis with the residents of the State.
[Id at 376, 91 S.Ct. at 1854, 29 L.Ed.2d at 544 (internal quotation marks and citations omitted).]
I cannot accede to defendants’ view that fiscal concerns qualify as a compelling state interest under the Equal Protection Clause. See Bernal, supra, 467 U.S. at 219, 104 S.Ct. at 2315, 81 L.Ed.2d at 179 (holding that a state law that discriminates on the basis of alienage can be sustained only if it can withstand strict judicial scrutiny, that is, the law must advance a compelling state interest by the least restrictive means available); see also Finch II, supra, *268959 N.E.2d at 976 (“Fiscal considerations alone cannot justify a State’s invidious discrimination against aliens.”).
I also reject defendants’ claim that NJ FamilyCare’s excision of newcomer noncitizens is validated by 8 U.S.C.A. § 1601(7)’s expression of a state’s satisfaction of strict judicial scrutiny. As already noted, this congressional expression purports to invest state actions that mimic federal eligibility requirements with immunity from the otherwise-likely fatal effects of strict judicial scrutiny.
In pertinent part, the statute says that “a State that chooses to follow the Federal classification in determining the eligibility of such aliens for public assistance shall be considered to have chosen the least restrictive means available for achieving the compelling governmental interest of assuring that aliens be self-reliant in accordance with national immigration policy.” Ibid. Defendants’ Medicaid Communication 10-01 and N.J.A.C. 10:78-3.2(b)(1), which give no lip service to national immigration policy whatsoever, do not enjoy the imprimatur of constitutional fulfillment just because the national legislature said so.9
It is always wise to take the legislative and executive branches at their word because it is a dangerous business for the judiciary to infer unspoken purposes into a regulatory matrix. There is no proof that immigration consequences — good or bad — were ever considered in the actions that are under review. My sense is that defendants’ post hoe immigration rationale is an improper attempt to utilize a litigational advantage that is abhorred by the square corners doctrine. See CBS Outdoor, Inc. v. Borough of Lebanon Planning Bd./Bd. of Adjustment, 414 N.J.Super. 563, 585, 999 *269A.2d 1151 (App.Div.2010) (“For almost a half-century, our State’s public policy jurisprudence has expressly insisted that governmental agents and units of government observe certain standards and norms — particularly during litigation — that are beyond reproach.”) (citing F.M.C. Stores Co. v. Borough of Morris Plains, 100 N.J. 418, 426, 495 A.2d 1313 (1985)); see also Finch II, supra, 959 N.E.2d at 975 (“Strict scrutiny requires an inquiry into the actual purpose or motivation behind the legislation rather than any purpose hypothesized post hoc during litigation.”).
Additionally, it is highly doubtful that Congress’s instruction to the courts to find a compelling interest in this particular species of fiscal motivation would withstand review under a separation of powers analysis. “[T]he Judiciary is the final arbiter of the institutional commissions articulated in the Constitution.” Gallenthin Realty Dev., Inc. v. Borough of Paulsboro, 191 N.J. 344, 358, 924 A.2d 447 (2007) (citing Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177, 2 L.Ed. 60, 73 (1803) (“It is emphatically the province and duty of the judicial department to say what the law is.”)). The Constitution grants Congress the power to regulate the details of immigration, not the power to decide when and where its laws are subject to a particular scope of review. The former power is reflective of the constitutional recognition that certain matters requiring political judgments are best left to the political branches. “The latter would permit a striking anomaly in our tripartite system of government, leading to a regime in which Congress ..., [not the judiciary], say[s] ‘what the law is.’ ” Boumediene v. Bush, 553 U.S. 723, 765, 128 S.Ct. 2229, 2259, 171 L.Ed.2d 41, 77 (2008) (quoting Marbury, supra, 5 U.S. at 177, 2 L.Ed. at 73). To automatically accede to Congress’s foisting of a scope of review upon the judiciary would grant “a dangerous permission slip for the arrogation of power.” Decker v. Northwest Envtl. Def. Ctr., - U.S. -, -, 133 S.Ct. 1326, 1341, 185 L.Ed.2d 447, 466 (2013) (Scalia, J. concurring part and dissenting in part).
*270Thus, in the absence of defendants’ satisfaction of their independent burden of proof under the strict scrutiny required by the Equal Protection Clause, I am unable to conclude that Medicaid Communication 10-01 and N.J.A.C. 10:78 — 3.2(b)(1) are constitutionally sound under the Fourteenth Amendment.

C. The New Jersey Constitution


1. Article I, Paragraph 1

The state right of equal protection derives from N.J. Const. art. I, ¶ 1, which provides that “[a]ll persons are by nature free and independent, and have certain natural and unalienable rights, among which are those of enjoying and defending life and liberty, of acquiring, possessing, and protecting property, and of pursuing and obtaining safety and happiness.” “Equality of treatment is a dominant theme of our laws and a central guarantee of our State Constitution.” Lewis v. Harris, 188 N.J. 415, 456, 908 A.2d 196 (2006). It has long been recognized that our constitution’s equal protection provision, “like the fourteenth amendment, seeks to protect against injustice and against the unequal treatment of those who should be treated alike.” State v. O’Hagen, 189 N.J. 140, 164, 914 A.2d 267 (2007).

2. Methodology

Under our equal-protection jurisprudence, a governmental scheme that treats two classes of similarly situated people differently must “bear a substantial relationship to a legitimate governmental purpose.” Lewis, supra, 188 N.J. at 443, 908 A.2d 196. “Equal protection does not preclude the use of classifications, but requires only that those classifications not be arbitrary.” Doe v. Poritz, 142 N.J. 1, 91, 662 A.2d 367 (1995).
Under state law, our courts have rejected the tiered federal analytical framework of strict versus rational basis scrutiny. Guaman I, supra, 421 N.J.Super. at 267, 23 A.3d 451. Instead, we require the application of a balancing test consisting of three elements: “(1) the nature of the right asserted; (2) the extent to which the statute intrudes upon that right; and (3) the public need *271for the intrusion.” O’Hagen, supra, 189 N.J. at 164, 914 A.2d 267. Although the federal and state tests are different, they “weigh the same factors and often produce the same result.” Sojourner A. v. N.J. Dep’t of Human Servs., 177 N.J. 318, 333, 828 A.2d 306 (2003). However, the reach of our constitution is broader than its federal counterpart. State v. Chun, 194 N.J. 54, 101-02, 943 A.2d 114 (2008).

3. Balancing Test

The nature of the right asserted in this appeal relates to the availability of health insurance benefits to poor people who pay taxes that fund such benefits for others. According to the record, 12,000 residents depend upon N J FamilyCare for vital health care access. This heavy reliance on the program indicates how necessary and effective it is, and clearly demonstrates how substantially the restriction operates against the protected class.
Although the New Jersey Constitution does not guarantee a fundamental right to health, the Court has recognized “that New Jersey accords a high priority to the preservation of health.” Right to Choose, supra, 91 N.J. at 304, 450 A.2d 925. Indeed, when enacting the current version of NJ FamilyCare, the Legislature stated: “The expanded health care coverage provided by this act builds on New Jersey’s longstanding commitment to assure access to quality health care that is provided in an efficient and effective manner and at a reasonable cost.” N.J.S.A. 30:4J-9(h).
Defendants’ purported need to excise 12,000 lawful noncitizens from NJ FamilyCare’s protection is based — aside from the litigation-induced immigration policy argument — on fiscal concerns. “Although preservation of fiscal integrity is a valid state interest, a State may not accomplish that goal by establishing ‘invidious’ distinctions between citizens.” Sanchez v. Dep’t of Human Servs., 314 N.J.Super. 11, 27, 713 A.2d 1056 (App.Div.1998). Moreover, the durational residence requirements at work in this appeal bear no connection with any of our Legislature’s purposes or goals to foster fiscal stability in a difficult economic climate.
*272From a state constitutional standpoint, defendants’ response to the open-ended invitation of the 2010 and 2011 Appropriations Acts to pare spending, and their faithfulness to the commands of the 2012 and 2013 Appropriations Acts to actively discriminate against short-term noncitizens, does not comport with our state’s “central guarantee” of “[e]quality of treatment.” Lewis, supra, 188 N.J. at 456, 908 A.2d 196. However laudable the overall goal of ensuring the health of the state’s finances, it does not trump the health care needs of lawful noncitizens who are powerless— meaning without the right to vote — to participate in the political process. Such invidious discrimination against a discrete and insular minority is repugnant to our State Constitution.
VI. Conclusion
Equal treatment requires at the very least that government be as fair to all poor noncitizens as it is to all poor citizens in the provision of affordable health care opportunities. Both groups contribute to the taxes that pay for NJ FamilyCare and the record does not establish a principled distinction between the two groups to justify the five-year waiting period visited upon greenhorn aliens. The State offered no evidence that newcomer-noncitizens abuse health care benefits or disproportionately use its largess as a rationale to target the individuals who have been disadvantaged solely on the basis of an arbitrary time-dependent criterion.
“The history of the United States is in part made of the stories, talents, and lasting contributions of those who crossed oceans and deserts to come here.” Arizona, supra, — U.S. at-, 132 S.Ct. at 2510, 183 L.Ed.2d at 379. Defendants’ Medicaid Communication 10-01 and N.J.A.C. 10:78—3.2(b)(1) deny a range of public benefits to lawful permanent resident aliens, while maintaining such benefits for similarly positioned citizens. Both federal and state equal protection jurisprudence counsel against such disparate treatment, and I would declare defendants’ measures unconstitutional.

 In light of the Legislature's specific adoption of alienage-based durational restrictions in L. 2011, c. 85 at 111 (the 2012 Appropriations Act) and L. 2012, c. 18 at 99 (the 2013 Appropriations Act), plaintiffs have abandoned their non-constitutional challenges. See Guaman I, supra, 421 N.J.Super. at 256-63, 23 A.3d 451 for a discussion of this aspect of plaintiffs' former contentions.


 Another purpose, as identified in Guaman I, was "to remove the incentive for illegal immigration provided by the availability of public benefits." Guaman I, supra, 421 N.J.Super. at 249, 23 A.3d 451 (emphasis added) (citing 8 U.S.C.A. § 1601(6)). I note that the present case does not involve the provocative issue of illegal aliens in the country. See, e.g., Arizona v. United States, — U.S.-, 132 S.Ct. 2492, 183 L.Ed.2d 351 (2012).


 The programmatic singularity of NJ FamilyCare distinguishes it from such programs as Washington's Food Assistance Program for Legal Immigrants, see Pimentel v. Dreyfus, 670 F.3d 1096 (9th Cir.2012), and Connecticut’s State Medical Assistance for Noncitizens Program, see Hong Pham v. Starkowski, 300 Conn. 412, 16 A.3d 635 (2011).


 The 2012 and 2013 Appropriations Acts contain identical language to implement the alienage classification at issue in this appeal:
[A]ny adult alien lawfully admitted for permanent residence, but who has lived in the United States for less than five full years after such lawful admittance and whose enrollment in the NJ FamilyCare program was terminated on or before July 1, 2010 shall not be eligible to be enrolled in the NJ FamilyCare program, provided however, that this termination of enrollment and benefits shall not apply to such persons who are either (i) pregnant or (ii) under the age of 19.


 In the period after Graham, the Supreme Court continued to apply strict scrutiny to state statutes discriminating on the basis of alienage. It struck a New York statute that prohibited immigrants from working in the civil service, Sugarman v. Dougall, 413 U.S. 634, 93 S.Ct. 2842, 37 L.Ed.2d 853 (1973), a Connecticut statute that barred immigrants from sitting for the bar, In re Griffiths, 413 U.S. 717, 93 S.Ct. 2851, 37 L.Ed.2d 910 (1973), a Puerto Rico law that denied licenses to immigrant engineers, Examining Board of Engineers, Architects & Surveyors v. Flores de Otero, 426 U.S. 572, 96 S.Ct. 2264, 49 L.Ed.2d 65 (1976), and a New York law that required immigrants to pledge to become citizens before they could receive financial aid, Nyquist v. Mauclet, 432 U.S. 1, 97 S.Ct. 2120, 53 L.Ed.2d 63 (1977). In each instance, the Supreme Court began its discussion by reasserting its allegiance to the holding in Graham: laws that single out aliens for disparate treatment are presumptively unconstitutional absent a showing that the classification was "necessary” to fulfill a constitutionally "permissible" and “substantial” purpose. In re Griffiths, supra, 413 U.S. at 721-22, 93 S.Ct. at 2854-55, 37 L.Ed.2d at 915.


 I recognize that Finch I was not decided under the lens of the Equal Protection Clause of the Fourteenth Amendment. Nevertheless, Massachusetts’ equal protection jurisprudence utilizes a three-tier system akin to the federal paradigm and the court directly addressed the question of the Personal Responsibility Act’s uniformity. Finch I, supra, 946 N.E.2d at 1276-77.


 I also endorse the sensible straight-forward approach to the uniform-rule doctrine as articulated in Korab v. McManaman, 805 F.Supp.2d 1027, 1035 (D.Haw.2011).


 Defendants argue that their decision to eliminate benefits for “this alien subset,” was reasonable “because it maximized program funds.” There is not a speck of evidence in this record to support this contention, but even if there were, defendants fail to explain how the choice of favoring citizens over noncitizens achieved this salutary result.


 Defendants do not argue that the Supremacy Clause is implicated in this appeal. U.S. Const. art. VI, cl. 2 ("This Constitution, and the Laws of the United States which shall be made in Pursuance thereof; and all Treaties made, or which shall be made, under the Authority of the United States, shall be the supreme Law of the Land; and the Judges in every State shall be bound thereby, any Thing in the Constitution or Laws of any State to the Contrary notwithstanding.").